141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Stiletto Carlucci LUCIANO, Appellant,v.Walter SASS, Lt., Appellee.
No. 96-3892.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 2, 1998.Filed Feb. 6, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Stiletto Carlucci Luciano appeals from the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action.  Having reviewed the record and the submissions on appeal, we conclude that the judgment of the district court was correct and that an extended opinion is not warranted.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Michael James Davis, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable John M. Mason, United States Magistrate Judge for the District of Minnesota